Case 1:18-cr-00001-JMS Document 34 Filed 01/04/21 Page 1 of 7       PageID #: 183




JEFFREY A. ROSEN
Acting Attorney General
ROBERT S. BREWER, JR.
United States Attorney
MICHAEL G. WHEAT, CBN 118598
JOSEPH J.M. ORABONA, CBN 223317
JANAKI G. CHOPRA, CBN 272246
COLIN M. MCDONALD, CBN 286561
Special Attorneys to the Attorney General
United States Attorney’s Office
880 Front Street, Room 6293
San Diego, CA 92101
619-546-8437/7951/8817/9144
michael.wheat@usdoj.gov
Attorneys for the United States of America

                  UNITED STATES DISTRICT COURT
                            DISTRICT OF HAWAII

UNITED STATES OF AMERICA,                    CR NO. 18-00001-JMS-WRP

                       Plaintiff,            UNITED STATES’ MOTION TO
            v.                               DISMISS THE INFORMATION IN
                                             THE INTERESTS OF JUSTICE
RANSEN TAITO,
                                             Date: January 19, 2021
                       Defendant.            Time: 1:30 p.m.
                                             Judge: Hon. J. Michael Seabright


                  UNITED STATES’ MOTION TO DISMISS

      The United States of America, by and through its counsel, hereby moves to

dismiss with prejudice the criminal information against Ransen Taito pursuant to

Federal Rule of Criminal Procedure 48(a). The United States has determined,

pursuant to the principles of federal prosecution and extensive review and careful
Case 1:18-cr-00001-JMS Document 34 Filed 01/04/21 Page 2 of 7         PageID #: 184




consideration of the circumstances of this case, that continued prosecution of Ransen

Taito would not serve the interests of justice.

                                          I

                           FACTUAL BACKGROUND

      Ransen Taito was eleven years old when Katherine Kealoha was appointed by

the Hawaii state court as Guardian of Property for him and his younger sister.

Specifically, the state court ordered Kealoha to establish individual trust accounts

for the Taitos to safeguard approximately $83,884 due each child as part of a medical

malpractice settlement. Kealoha opened the trust accounts, but rather than protecting

the assets as trustee, Kealoha used her power and authority over the accounts to

misappropriate the funds to her personal benefit. Ultimately, unbeknownst to the

Taitos, Kealoha depleted the funds in the trust accounts for her own use.

      In 2016, the FBI and the federal grand jury were investigating Kealoha’s

fraud. At that time, as outlined in the plea agreement and the Presentence Report,

Mr. Taito—at Katherine Kealoha’s direction—provided false information to the

grand jury. Prior to doing so, Kealoha falsely told Mr. Taito that his mother could

go to jail if he told the truth about the money from the trust accounts. In January

2018, Taito pleaded guilty to conspiracy to obstruct justice.

      Much has transpired since that time. In particular, between May and June

2019, this Court held a jury trial whereby Kealoha and her codefendants were

                                          2
Case 1:18-cr-00001-JMS Document 34 Filed 01/04/21 Page 3 of 7          PageID #: 185




convicted by a jury of conspiracy to obstruct justice, among other charges.

Following the jury verdict, Kealoha pleaded guilty to bank fraud, and admitted

stealing the trust funds belonging to the Taitos. Pursuant to her plea, Kealoha agreed

to repay the Taitos in full for the theft of their trust funds. In December 2020, the

Court ordered Kealoha to pay restitution to the Taitos as victims of Kealoha’s fraud.

      Taito is scheduled to be sentenced on January 19, 2021. He has been on

pretrial supervision for approximately three years with no violations. The United

States now moves to dismiss the case against him.

                                          II

                             LEGAL BACKGROUND

      Federal Rule of Criminal Procedure 48(a) permits the United States, “with

leave of the court,” to “dismiss an indictment, information, or complaint.” Fed. R.

Crim. P. 48(a). It is also “well established that the Government may move to dismiss

even after a complaint has turned into a conviction because of a guilty plea.”

United States v. Hector, 577 F.3d 1099, 1101 (9th Cir. 2009) (collecting cases). The

“leave of the court” provision serves to empower the district court to withhold leave

if the United States’ “decision to terminate [a] prosecution clearly disserved the

public interest.” Rinaldi v. United States, 434 U.S. 22, 29 (citing United States v.

Cowan, 524 F.2d 504, 513 (5th Cir. 1975)). “While the judiciary has been authorized

to supervise prosecutorial decisions to dismiss, Rule 48(a) was not enacted for the

                                          3
Case 1:18-cr-00001-JMS Document 34 Filed 01/04/21 Page 4 of 7            PageID #: 186




purpose of usurping the traditional role of the prosecutor to determine whether to

terminate a pending prosecution.” United States v. Hayden, 860 F.2d 1483, 1487

(9th Cir. 1988). When the district court assesses the prosecutor’s Rule 48(a)

dismissal motion, it considers whether the motion is made in good faith. Id. Where

that is the case, the court should grant the motion. Id.

                                          III

                                   DISCUSSION

      Based on a review of the facts and circumstances surrounding this matter,

including significant developments after the entry of Mr. Taito’s guilty plea, the

United States has concluded that dismissal of this case is warranted in the interests

of justice.

      Under the principles of federal prosecution, “[a] determination to prosecute

represents a policy judgment that the fundamental interests of society require the

application of federal criminal law to a particular set of circumstances. . . .” Justice

Manual § 9-27.001. Prosecutors “have a duty to do justice,” United States v. Darui,

614 F. Supp.2d 25, 37 (D.D.C. 2009), and “must serve the public interest.” Marshall

v. Jerrico, Inc., 446 U.S. 238, 249 (1980). Prosecutors possess “immense power to

strike at citizens, not with mere individual strength, but with all the force of

government itself.” Robert H. Jackson, The Federal Prosecutor, 24 Judicature 18, 18

(1940) (address delivered at the Second Annual Conference of United States

                                           4
Case 1:18-cr-00001-JMS Document 34 Filed 01/04/21 Page 5 of 7                  PageID #: 187




Attorneys, April 1, 1940). For that reason, “the citizen’s safety lies in the prosecutor

who … seeks truth and not victims, who serves the law and not factional purposes,

and who approaches [the] task with humility.” Id.

       After much deliberation, these principles guide the United States to the

conclusion that continued prosecution of Mr. Taito is not in the interests of justice.

As has crystallized since his guilty plea, Mr. Taito was a victim of Katherine

Kealoha’s extensive corruption and fraud; a pawn in Kealoha’s scheme to obstruct

the federal investigation. Kealoha used her power, position, and influence to

convince Mr. Taito to lie to the grand jury to protect his mother.1 While the dilemma

Kealoha placed him in does not excuse his conscious decision to lie to the grand

jury, when considering the totality of the current circumstances—including

Kealoha’s recent convictions and outstanding order of restitution to Mr. Taito—the

United States does not believe that a substantial federal interest presently exists in

penalizing Mr. Taito with a felony conviction. The United States contends that his

three-year pretrial supervision was just punishment for his crime, protects the public,

and generally deters others from committing similar offenses.

//

//

//


1 This Court pointed out on November 30, 2019, during the sentencing of Katherine Kealoha, that
a son would naturally do anything to protect his mother.
                                              5
Case 1:18-cr-00001-JMS Document 34 Filed 01/04/21 Page 6 of 7         PageID #: 188




                                        IV

                                 CONCLUSION

      The United States respectfully requests that the Court grant the United States’

motion to dismiss this matter with prejudice.

Dated: January 4, 2021.               Respectfully submitted,

                                      JEFFREY A. ROSEN
                                      Acting Attorney General
                                      ROBERT S. BREWER, JR.
                                      United States Attorney

                                      /s/ Michael G. Wheat
                                      MICHAEL G. WHEAT
                                      JOSEPH J.M. ORABONA
                                      JANAKI G. CHOPRA
                                      COLIN M. MCDONALD
                                      Special Attorneys to the Attorney General




                                         6
Case 1:18-cr-00001-JMS Document 34 Filed 01/04/21 Page 7 of 7          PageID #: 189




                   UNITED STATES DISTRICT COURT
                             DISTRICT OF HAWAII

                                              CR NO. 18-00001 JMS-WRP
 UNITED STATES OF AMERICA,
                                              CERTIFICATE OF SERVICE
                        Plaintiff,
             v.

 RANSON TAITO,

                        Defendant.


IT IS HEREBY CERTIFIED that:
      I, Michael G. Wheat, am a citizen of the United States and am at least

eighteen years of age. My business address is 880 Front Street, Room 6293,

San Diego, CA 92101-8893.

      I am not a party to the above-entitled action. I have caused service of the

foregoing on all parties in this case by electronically filing the foregoing with the

Clerk of the District Court using its ECF System, which electronically notifies them.

I declare under penalty of perjury that the foregoing is true and correct.

      Executed on January 4, 2021.
                                              /s/ Michael G. Wheat
                                              MICHAEL G. WHEAT
                                              Special Attorney to the Attorney General




                                          7
